"*‘ awi.s.¢ei
UNITED s'rATEs 1)1sTR1cT coURT  z  your
FoR THE 1)1sTR1CT oF CoLIJMBIA C,@,,..K w ,_ ‘ '~~»1

C-.’)U»"l$’ fu 1b .  "1 ").l ‘,']_.

ABDUL WAKIL AMIRI,   

Plaintiff,

v.  Civil Action No.  
UNITED STATES OF AMERICA, et al., v

Defendants.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. For the reasons stated below, the Court will grant the application and

dismiss the complaint.

Plaintiff alleges that his former landlord, Gelman Management Company, filed suit in the
Superior Court of the District of Columbia, Civil Division, Landlord and Tenant Branch, to evict
him. See Compl. M 3-5. He further alleges that his case was reassigned from a judge who was
"very nice to Amiri," id. 11 6, to another judge who "hates . . . Amiri for taking legal action
against another woman judge of [the] Superior Court," id. 11 9, and that the trial date was changed
without proper notice to him, ia'. Plaintiff represents that the presiding judge was "very
uncivilized," ia’. 11 12, and otherwise acted improperly, see ia'. \Hj ll-l3. He purports to bring this
action under the Federal Tort Claims Act, see 28 U.S.C. § 2674, on the assumption that the
presiding judge is a federal employee for whom the United States may be substituted as a
defendant. Plaintiff is mistaken. The District of Columbia courts are a branch of the government
of the District of Columbia, and the United States cannot be held liable for any alleged tort

committed by an officer of the District of Columbia. See Canrzon v. United States, 645 F.Zd

1128, 1137 n.35 (D.C. Cir. l98l) (noting that the Circuit "has uniformly held that the [Federal
Tort Claims Act] does not, as a general rule, render the United States liable for the torts of

employees or agencies of the District of Columbia because the District of Columbia is an

independent political entity").

The plaintiffs complaint fails to state a claim upon which relief can be granted, and,

therefore, it will be dismissed. An Order is issued separately.

C!Z,.> mae met

United States Distfict Judge '

DATE; Q~X.l) élé,¢D~o/&